Citation Nr: 1625578	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to extension of benefits payable under the Veterans Retraining Assistance Program (VRAP) beyond May 17, 2014.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the VA Education Center in Muskogee, Oklahoma, which denied the Veteran's request for extension of VRAP benefits beyond May 17, 2014.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in May 2014.  He perfected his appeal in June 2014.


FINDING OF FACT

The authority to make payments under the VRAP ended on March 31, 2014.


CONCLUSION OF LAW

The Veteran is not entitled to receive VA educational assistance benefits under VRAP beyond May 17, 2014.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.101(a) (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).
II.  Analysis

The VRAP was a component of the VOW to Hire Heroes Act of 2011.  Pub. L. 112-56, §§ 201-65 (Nov. 21, 2011).  In relevant part, Congress established the program to provide assistance to eligible veterans from October 1, 2012 to March 31, 2014.  Id. at § 211(a).  The statute provides that "[t]he authority to make payments under this section shall terminate on March 31, 2014."  Id. at § 211(k).

In this matter, review of the record reveals that, in December 2012, VA notified the Veteran that he was eligible to receive twelve months of VRAP benefits, that his eligibility would begin October 1, 2012, and that he had to complete his training by April 1, 2014.  In letters dated July 2013 and February 2014, the Veteran was notified that he was awarded benefits from August 26, 2013 to December 14, 2013 and from March 24, 2013 to March 31, 2014.  The July 2013 and February 2014 letters also informed the Veteran that he had to complete his training by April 1, 2014.

In March 2014, VA began making lump sum benefit payments to VRAP Veterans with enrollments that began prior to April 1, 2014, and continued after March 31, 2014.  The lump sum payments covered those enrollments and ended on the earliest of:  the end date of the term, June 30, 2014; or the date of exhaustion of the twelve months of VRAP entitlement.

To this end, in a March 2014 letter, the Veteran was notified that he was granted benefits from April 1, 2014 to May 17, 2014.  However, as VRAP expired on March 31, 2014, in order to ensure the Veteran was able to complete his current enrollment without interruption of benefits, VA authorized a one-time lump sum payment from April 1, 2014 to May 17, 2014.

In his March 2014 notice of disagreement (NOD), the Veteran argued that he is entitled to receive VRAP benefits beyond May 17, 2014 in order to complete his educational training.

Pursuant to Pub. L. No. 112-56, 125 Stat. 713, § 211(k), authority to make payments under VRAP terminated on March 31, 2014.  Here, it is undisputed that the Veteran did not receive the full twelve months of VRAP benefits.  However, the law does not provide for any extension of VRAP benefits after March 31, 2014.

Accordingly, the law in this case, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Veteran's claim of entitlement to extension of VRAP benefits beyond May 17, 2014 must be denied.

Although the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for VRAP benefits beyond May 17, 2014.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to extension of the Veteran's VRAP benefits beyond May 17, 2014 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


